Citation Nr: 1705413	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  12-33 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a skin disability.  

2.  Entitlement to service connection for traumatic brain injury (TBI).  

3.  Entitlement to service connection for a left shoulder disability.  

4.  Entitlement to service connection for temporomandibular joint (TMJ) syndrome.  

5.  Entitlement to service connection for memory loss and stuttering.  

6.  Entitlement to service connection for a bilateral wrist disability.  

7.  Entitlement to service connection for a neck disability. 

8.  Entitlement to service connection for a bilateral elbow disability.  

9.  Entitlement to service connection for a bilateral ankle disability.  

10.  Entitlement to an increased rating for status post electrical burn of the right hand, currently rated as 20 percent disabling.  

11.  Entitlement to an initial rating in excess of 10 percent for right shoulder pain syndrome with degenerative joint disease of the acromioclavicular and glenohumeral joints and strain.  

12.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee with a partial medial meniscus tear.  

13.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee with a partial medial meniscus tear.  

14.  Entitlement to an initial rating in excess of 10 percent for chronic lumbar spine syndrome, prior to June 8, 2010, and in excess of 20 percent thereafter.  

15.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to September 1, 2008, and 50 percent thereafter.  

16.  Entitlement to an effective date for the grant of service connection for right shoulder pain syndrome with degenerative joint disease of the acromioclavicular and glenohumeral joints and strain, prior to January 4, 2007.  

17.  Entitlement to an effective date for the grant of service connection for patellofemoral syndrome of the left knee with a partial medial meniscus tear, prior to January 4, 2007.  

18.  Entitlement to an effective date for the grant of service connection for patellofemoral syndrome of the right knee with a partial medial meniscus tear, prior to January 4, 2007.  

19.  Entitlement to an effective date for the grant of service connection for PTSD, prior to January 4, 2007.  

20.  Entitlement to an effective date for the grant of service connection for chronic lumbar spine syndrome, prior to January 4, 2007.  

21.  Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to September 1, 2008.  


REPRESENTATION

Veteran represented by:	Francis P. Kehoe, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to June 1996 and from October 2004 to January 2006.  He also had a period of active duty for training from June 1998 to August 1998.

This case comes before the Board of Veterans' Appeals (Board) from April 2009, May 2010, June 2011, and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In an October 2012 rating decision, the disability rating for status post electrical burn of the right hand was increased to 20 percent, effective May 4, 2009.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The June 2013 rating decision reflects that a TDIU was granted, effective September 1, 2008.  As entitlement to a TDIU is part and parcel of the higher rating claims, the issue of entitlement to a TDIU, prior to September 1, 2008, remains on appeal.  

The Veteran appeared at a Central Office hearing before the undersigned Veterans Law Judge in January 2016.  On the record, the Veteran withdrew the higher initial rating claim for tinnitus.  

The reopened claim of entitlement to service connection for a skin disorder, along with the issues entitlement to service connection for a TBI, a left shoulder disability, TMJ syndrome, memory loss and stuttering, a bilateral wrist disability, a neck disability, a bilateral elbow disability, and a bilateral ankle disability, as well as the issues of entitlement to an increased rating for status post electrical burn of the right hand, and initial higher ratings for right shoulder pain syndrome, patellofemoral syndrome of the right knee and left knee, chronic lumbar spine syndrome, and PTSD being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  


FINDINGS OF FACT

1.  In an unappealed April 2007 rating decision, service connection was denied for a skin disorder because the evidence did not show a chronic skin disorder. 

2.  Evidence received since the April 2007 rating decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim of service connection for a skin disorder. 

3.  On January 12, 2006, the Veteran was separated from his third period of active service.

4.  On January 4, 2007, the Veteran filed a claim of service connection for PTSD, a lumbar spine disability, a right shoulder disability, and a bilateral knee disability.  

5.  Entitlement arose for PTSD, chronic lumbar spine pain syndrome, and a right shoulder disability within one year after separation from the third period of active duty.  

6.  The earliest date of a pending claim of entitlement to service connection for a right knee disability is January 4, 2007; the date of claim is later than the date entitlement to service connection arose.

7.  The earliest date of a pending claim of entitlement to service connection for a left knee disability is January 4, 2007; the date of claim is later than the date entitlement to service connection arose.


CONCLUSIONS OF LAW

1.  The April 2007 RO decision, which denied the Veteran's claim of entitlement to service connection for a skin disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

2.  The criteria for reopening the claim of entitlement to service connection for a skin disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for entitlement to an effective date of January 13, 2006, for the grant of service connection for PTSD, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. 38 C.F.R. § 3.102, 3.400 (2016).

4.  The criteria for entitlement to an effective date of January 13, 2006, for the grant of service connection for chronic lumbar spine syndrome, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. 38 C.F.R. § 3.102, 3.400 (2016).


5.  The criteria for entitlement to an effective date of January 13, 2006, for the grant of service connection for right shoulder pain syndrome, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. 38 C.F.R. § 3.102, 3.400 (2016).


6.  The criteria for entitlement to an effective date, prior to January 4, 2007, for the grant of service connection for a patellofemoral pain syndrome of the right knee, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. 38 C.F.R. § 3.102, 3.400 (2016).

7.  The criteria for entitlement to an effective date, prior to January 4, 2007, for the award of service connection for a patellofemoral pain syndrome of the left knee, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. 38 C.F.R. § 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


I.  Reopened Claim

Law and Regulations

When VA has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 


Analysis

Service connection was denied for a skin disorder in an April 2007 rating decision.  At the time of the prior rating decision, the record included service treatment records, post service treatment records, and the Veteran's statements.  The evidence was reviewed and service connection was denied for a skin disorder based on the RO's determination that the evidence did not show a chronic skin disorder related to service.  The Veteran was notified of the decision by a letter dated in June 2007.  Because the Veteran did not submit a notice of disagreement to the April 2007 rating decision with respect to a skin disorder, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

No new and material evidence pertinent to the claim was constructively or physically of record within one year of the April 2007 determination.  38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011). 

However, as noted previously, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Evidence associated with the file since the RO's April 2007 rating decision includes the Veteran's testimony at the Board hearing in January 2016 to the effect that he has had the same skin symptoms ever since service in Iraq, with a break out several months earlier, as well as VA treatment records noting skin rashes on the back and groin area.  

When considered with previous evidence of record, to include service treatment records noting prescription treatment for dry skin in April 1998, and a fungal infection in June 1998, along with a November 2006 VA treatment record noting a rash on the penis, the Board finds the evidence of skin symptoms coupled with the Veteran's assertions raise a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disorder.  As such, the evidence is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim of entitlement to service connection for a skin disorder is addressed in the remand below.  

II.  Effective Dates

Laws and Regulations

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The effective date of an original award of direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Analysis

The Veteran seeks an effective date earlier than January 4, 2007 for the grant of service connection for PTSD, a lumbar spine disability, a right shoulder disability, and right and left knee disabilities.  He maintains that his claim was filed within one year after separation entitling him to an effective date the day after separation from active duty.  

By way of background, the Veteran had three periods of active service and was separated from his third period of active duty service on January 12, 2006.  Thus, January 13, 2006, is potentially an effective date for the award of disability compensation if a claim was filed within a year of separation and remains pending on appeal.  

The April 2007 rating decision reflects that the Veteran submitted an application for benefits on January 4, 2007 which was within one year of separation from his third period of active duty, for disabilities to include PTSD, a lumbar spine disability, a right shoulder disability, and right and left knee disabilities.  The claims were denied and the Veteran was notified of the rating decision in June 2007.  

In a June 2011 rating decision, service connection was granted for PTSD, a lumbar spine disability, a right shoulder disability, and right and left knee disabilities, effective January 4, 2007, the date of the original claim.  It was noted that although the Veteran's January 2007 claim was filed within one year after separation from the third period of active duty, there was no diagnosis of PTSD, a lumbar spine disability, or a right shoulder disability, prior to January 4, 2007, and that the right and left knee disabilities were manifested in 1996 during the first period of active service.  As such, it was determined that an effective date, prior to January 4, 2007, was not warranted.  

The Board notes that VA mental health treatment records in December 2006 reflect that the Veteran had been referred by "TORCH" with respect to PTSD, and diagnoses entered included adjustment disorder with mixed anxiety/depression, rule out PTSD, and addictive disorder alcohol abuse.  In addition, a January 2007 VA treatment record states that the Veteran had been having adjustment difficulties since service in Iraq, noting an arrest in May 2006, and incarceration from October to November 2006.  Moreover, the January 2007 VA examination report notes that anxiety disorder was diagnosed in 2006, and the September 2008 VA examiner determined that the Veteran's anxiety and depression represented a progression of his PTSD.

In addition, and although the rating decision reflects the RO's determination that the Veteran's lumbar spine disability and right shoulder disability were related to the service-connected electrocution that occurred in 2005, noting no evidence of a back condition or a right shoulder condition in the service treatment records, an October 2005 service treatment record notes a back injury.  Further, the February 2007 VA examination report reflects complaints of pain in the shoulders since service in Iraq in 2006.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement arose for PTSD, a lumbar spine disability, and a right shoulder disability as of the claim for benefits.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Specifically, the Board affords significant probative value to the service treatment records, VA examination report, and the Veteran's assertions.  Thus, the Board finds entitlement arose at least by the time of the claim for benefits.  

In this regard, entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition.  See DeLisio v. Shinseki, 25 Vet. App. 45 (2011) (citing McGrath v. Gober, 14 Vet. App. 28 (2000)).  Therefore, "the date on which the evidence is submitted is irrelevant . . . . This does not prevent the appellant from using this evidence, whatever date it may be submitted, to support his claim for an earlier effective date in his original claim for compensation."

Because the January 2007 claim was received within one year of the Veteran's separation from his third period of active duty, and resolving reasonable doubt in the Veteran's favor, the earliest effective date warranted for the grant of service connection for PTSD, a lumbar spine disability, and a right shoulder disability, is January 13, 2006.  See 38 C.F.R. § 3.400(b)(2)(i).  

With regard to the knee effective dates, the circumstances are different than the three claims addressed above.  The claims were similarly filed on the same date and within one year of the Veteran's third period of active service.  However, the knee disabilities were incurred in an earlier period of service rather than the most recent period.  Service treatment records (STRs) show that the Veteran experienced bilateral knee pain in 1996 and the RO relied on a medical nexus opinion linking the Veteran's current problems to the knee condition from service in 1996.

Notably, the "one-year rule," defines "separation from service" as separation under conditions other than dishonorable from continuous active service which extended from the date the disability was incurred or aggravated.  38 C.F.R. § 3.400(b)(2).  Because the knee disabilities were incurred in during the period of service from November 1995 to June 1996, and then there was not continuous service to the Veteran's last period of service, the knee claims needed to be filed by June 1997 for the one-year rule to apply.  As such, the January 4, 2007 claim pertaining to the knees was not filed within one year of service as contemplated by the regulations.

The Board notes that the Veteran has not asserted that he ever filed a service connection claim for a relevant disability prior to January 4, 2007.  Prior to January 4, 2007, there is no evidence of a formal or informal claim that would entitle the Veteran to an earlier effective date for the knee claims on appeal.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  

In reviewing the evidence to determine whether any communication submitted by the Veteran indicated an attempt to apply for service connection for a knee disability, the Board finds that no document submitted prior to January 4, 2007, indicates an intent to pursue such a claim.  The Board notes that a claim must identify the benefit sought; the mere reference in medical treatment records to that disability is not a claim.  See 38 C.F.R. § 3.155; MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (medical treatment for a disability, without an intent expressed by a claimant to seek benefits based on that disability does not constitute an informal compensation claim).  In this case, the medical records associated with the claims file provide no basis for an award of service connection for a knee disability, prior to January 4, 2007.  

The applicable regulatory provisions simply do not provide a basis for an effective date for the grant of service connection for a bilateral knee disability earlier than January 4, 2007.  No claim for service connection for a knee disability was filed until January 4, 2007.  Thus, the Board concludes that an effective date earlier than January 4, 2007, is not warranted for the grant of service connection for a right or left knee disability.  As the preponderance of the evidence is against these two claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence has been presented to reopen the claim of entitlement to service connection for a skin disorder; to that limited extent, the appeal is granted.  

An effective date of January 13, 2006, for the award of service connection for PTSD, is granted, subject to the laws and regulations governing the payment of monetary awards.

An effective date of January 13, 2006, for the award of service connection for a lumbar spine disability, is granted, subject to the laws and regulations governing the payment of monetary awards.

An effective date of January 13, 2006, for the award of service connection for a right shoulder disability, is granted, subject to the laws and regulations governing the payment of monetary awards.

An effective date earlier than January 4, 2007, for the award of service connection for a right knee disability, is denied.  

An effective date earlier than January 4, 2007, for the award of service connection for a left knee disability, is denied.  


REMAND

The Veteran seeks service connection for a TBI; a left shoulder disability; TMJ syndrome; memory loss and stuttering; a bilateral wrist disability; a neck disability; a bilateral elbow disability; a bilateral ankle disability, and a skin disorder.  He maintains that the disorders are a result of service, to include a motor vehicle accident during service, resulting in various injuries, to include electrocution, and/or service in the Southwest Asia Theater of Operations.  

The Board notes that service connection has been established for residual burns of the right hand due to the documented electrocution in association with a motor vehicle accident during the Veteran's third period of active service in 2005.  The Board further notes that the Veteran's DD Form 214 reflects service in the Southwest Asia Theater of Operations and documents service in Kuwait from December 2004 to December 2005 in a designated imminent danger pay zone.  Thus, the provisions of 38 C.F.R. § 3.317 are potentially for consideration.  

In addition, the Board notes that a September 2012 Memo reflects the RO's attempts to obtain the Veteran's STRs from his third period of active duty during Reserve service from the Record Management Center and the Veteran's Reserve units in New York.  Although this was unsuccessful at that time, the RO should make another attempt using current procedures.

With respect to the service connection claims, in view of the state of the record and the evidence, to include the Veteran's assertions, the Board finds that VA examinations are warranted as to the nature and etiology of the disabilities for which service connection is being sought.  

The Board notes that, although the July 2010 VA examination report states that there is no evidence of a TBI during service, a July 2008 VA discharge summary reflects Axis II entries to include TBI, noting the Veteran's history of hitting his head on the rigid ceiling of the motor vehicle in which he was traveling when the vehicle hit an IED blast hole, and a September 2008 record notes a history of a concussion secondary to a motor vehicle accident during service.  Regardless, and although the July 2010 VA examiner opined that the Veteran did not sustain a TBI, the examiner did not address the diagnoses of a TBI in the record.  As such, the Board finds the VA examination not wholly adequate, and a remand for a new examination and opinion is warranted with respect to the nature and etiology of a head injury during service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In regard to TMJ syndrome, and although a November 2006 VA treatment record notes a history of TMJ symptoms since 2004 resulting in permanent difficulty in chewing due to pain, a June 2008 VA treatment record reflects a history of onset of TMJ symptoms in 2005 after a motor vehicle accident during  service in which he hit his head.  Evaluation at Camp Virginia Army Base in Kuwait was noted one month after the accident.  In addition, the February 2007 VA examination report reflects anterior disc dislocation without reduction and although onset of TMJ symptoms was noted during service between April 2005 and November 2005, the examiner was unable to determine the cause of the Veteran's temporomandibular dysfunction.  In view of the state of the record and the evidence, to include the Veteran's assertions, the Board finds that the February 2007 VA opinion is not completely adequate for a determination.  See McLendon, 20 Vet. App. at 81; see also Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) ("In general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.").  As such, a new examination is warranted with respect to the nature and etiology of TMJ syndrome.  

In addition, the Veteran asserts a skin disorder had its onset in association with exposure to environmental hazards during service in the Southwest Theater of Operations.  Service treatment records reflect notations to include prescription treatment for dry skin in April 1998, and a fungal infection in June 1998.  At the Board hearing in January 2016, the Veteran testified to having a recent break out of the same symptoms he experienced during service.  The Board finds that the low threshold requirement has been met for a VA examination, and that a remand is required to address the nature and etiology of any skin disorder for this reopened claim.  See McLendon, 20 Vet. App. at 81.

Additionally, with respect to service connection for a neck disability, a September 2008 VA treatment record notes a history of a neck injury as a result of a motor vehicle accident in approximately 2005 during service in the Southwest Theater of Operations.  In addition, an October 2008 VA treatment record reflects an impression of cervicobrachial pain/whiplash injury.  In view of the state of the record and the evidence, to include the Veteran's assertions, VA examination is warranted with respect to the nature and etiology of a neck/cervical spine disorder.  See McLendon, 20 Vet. App. at 81.  

With respect to service connection for a bilateral ankle disability, a September 2008 VA treatment record notes ankle symptoms consistent with L5-S1 dermatome pattern.  The Board notes that service connection is in effect for chronic lumbar spine syndrome.  In view of the Veteran's assertions and the evidence, the Board finds that VA examination is warranted with respect to the nature and etiology of a bilateral ankle disorder.  See McLendon, 20 Vet. App. at 81.  

In regard to service connection for wrist and elbow disorders, a November 2006 VA treatment record reflects the Veteran's complaints of right hand/arm symptoms since the electrocution during service in 2005.  In view of the state of the record and the evidence, to include the Veteran's assertions, VA examination is warranted with respect to the nature and etiology of bilateral wrist and elbow disorders.  See McLendon, 20 Vet. App. at 81.  

Further, the Veteran seeks an increased rating for service-connected right hand burns status post electrocution, and seeks higher initial ratings for right shoulder arthritis, patellofemoral syndrome of the right and left knee, a lumbar spine disability, and PTSD.

At the Board hearing in January 2016, the Veteran asserted that the disabilities are worse than reflected in the currently assigned ratings and/or worse since the most recent VA examinations, noting recent treatment at VA Community Based Outpatient Clinics (CBOCs) in Stuart and St. Lucie, Florida.  In view of the Veteran's assertions and the evidence, the Board finds new VA examinations are warranted to determine the current severity of his service-connected right hand burns status post electrocution, a right shoulder disability, a lumbar spine disability, right and left knee disability, and PTSD.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  As such, VA examination is warranted with respect to the Veteran's claims for higher ratings.

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

The issue of entitlement to a TDIU, prior to September 1, 2008, is intertwined with the Veteran's increased rating claims, as well as the claims with the now-earlier effective dates.  Therefore, the Board will also remand this claim.

Accordingly, these issues are REMANDED for the following actions:

1.  Arrange for exhaustive development to secure complete STRs pertaining to the Veteran's third period of active duty from October 2004 to January 2006. 

All efforts to obtain these records must be fully documented and associated with the claims file.  If no records are available, their unavailability and the scope of the search should be noted in the Veteran's claims file, and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).  

2.  Obtain complete VA treatment records, and attempt to obtain any private records the Veteran identifies.  

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

3.  After completion of the above, schedule the Veteran for VA examinations by appropriate medical professionals in connection with a TBI; a left shoulder disability; TMJ syndrome; memory loss and stuttering; a bilateral wrist disability; a neck disability; a bilateral elbow disability; a bilateral ankle disability; and a skin disorder.  The entire claims file must be reviewed by the examiners.  The examiners are to conduct all indicated tests. 

Each examiner is to respond to the following for the claimed disability:

a) Is it at least as likely as not (a 50 percent or greater probability) that the claimed symptoms can be attributed to a known clinical diagnosis?

b) If the examiner attributes any symptoms to a known clinical diagnosis, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that any such disability had its onset in service or is otherwise related to service, or is caused or aggravated by service-connected disability.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

In rendering these opinions, the examiner is to acknowledge and discuss any lay report of recurrent symptoms since service.

c) If the examiner cannot attribute any symptoms to a known diagnosis, the examiner is to indicate if the symptoms are (i) chronic (i.e., have they existed for six months or more or exhibited intermittent episodes of improvement and worsening over a six-month period) and/or (ii) part of a medically unexplained chronic multisymptom illness.

Medically unexplained chronic multisymptom illness means "a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 

A rationale for all opinions expressed should be provided.  

4.  Schedule the Veteran for VA examinations by appropriate medical professionals in connection with claims pertaining to right hand burns status post electrocution, right shoulder disability, right and left knee disability, lumbar spine disability, and PTSD.  The entire claims file must be reviewed by the examiners.  The examiners are to conduct all indicated tests. 

The examiners should assess the severity and all symptomatology caused by the disabilities.  The examiners should also assess the impact of the disabilities on the Veteran's employability.  

A rationale for all opinions expressed should be provided.

5.  Finally, readjudicate the appeal, to include entitlement to a TDIU, prior to September 1, 2008.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


